OFFlCEOFTHEAlTORNEY            GENERALOFTEXAS
                            AUSTIN




Honorable Harry 3. Sohulz
County Attorney
Live Oak County
oeorge west, 'i'smu

Dear 81rr



                                           ha intereat uf
                                           0 au6Uef8Biver
                                           a River Con86r-~,
                                           ion M ibtrfat
                                                       .
                                           aatlng aa apinlon,
has been roes1
                                      the rallorimg questioat




                 on Distrlot a8 ,#ey deem proper in
                 ttesrsoi flood watrol on the Rneaea




       Vur6uant to the above order, X, ae Ccmnt~
   Attorney, here been requested to write ytm for an
   opinion on the 1egalit.y~
                           of tho above appropriat%on.*
Ronorable Harry J. Schulz, June 8, 1939, page $2



        The ,NueceaRiver Coneervatlonand ReclamationDia-
trlct is a governmantelagenoy end body politic and oor-
porate wlth the power of governing end with delegated
authority. Such district was created by Acts of 1995, Forty-
fourth Legislature, First Called ~saion, page 1660, Chaptar
427.  Te have read the Act very oarafully and nowhere In the
Act do we find where the Leglalaturagave the oomiasfonars*
court8 of the various oountlea in the district the powar to
grant loans or advance money to the ReclamationDlatrlot.
         Furthermore, there are 88rersl oountias in the dIs-
 triot and when this money is turned over to the offlosrs of
 the district to be used in the m&tar of blood oontral as
 tbs Nueaes Biver, It Is not osly possible but probable that
 theMnay would be erpendad in another oounty. The money
 aan appropriated would be oompletaly out or the bands of the
 nommlasioners and would be aontrollad by the oiiiosra oi tha
.~PeolsmstionDistriot, whiah is In itself & '(pnarmantal
 agenay,
        It has long bean sssousoad in Texas that -ssion-
ers~ oourts sre aourta o?Umitad jurisd.lotloninj$sttheir
.uuthority43rtena8 only to~Mttsrs    psrtsisi~-to,thslirraspaat-
its aoxuitiesand that their powaqs am,onIy those akprasslyor
ixpliadly oonfarmd npon them by law.. Amar~aaanSoraty~Cmgmty
T. Hill County, 267 8. 111.  265; Xl Paso tr Xlam 106“Sr 9. (2d)
598; &ward T. Henderson County, lid 8. XI (?!&?9; Xill
County T. Bryant and Euffman, 264 8. W. 820; Comds8ioness*
cool-tt. wallaaoa,1s s. wq 0%) sss.         <'.,
        In the last oasa oited in anpport of this proposItIon
the aourt tiaid:
        The aomni~7sioners~ court 18 a oreattm of tbs
     Stats Constltutlomsnd its powers are lim$tad asd
     oontrollad by the Constitutionssd the.laws as
     passad by tha legislatura.*
        In view or the authoritiesolted above, the oommissios-
era* oourt would have to have aosm express or implied authority
to appropriate money from the general fund of a oounty to a
River Consarration aml RaolamationDlatrlot to be mad by It8
orri0ers.
FionorsbleHarry J. Schulz, June 8, 1939, psga #3




        7rehave made an exhsustlve search of the Constitu-
tion and the Statutes of Texas, Includingthe Act oraating
this district, and have found no express or implied autho-
rity anywhere for the comiasioners* court to make such
appropriation.
        Therefore, you are respeotfullyadvleed thet It la
the opinion of this departmentthat auoh appropriationof
funda by the oommisaioners*oourt ia illegal.
       Trusting that this answers yaw quaation,we ramain




                           B




ATTORNEY CBRlSRALO? TXAS